Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 19, 2012                                                                                    Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  Rehearing No. 587                                                                                     Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
  142267                                                                                                Diane M. Hathaway
                                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra,
                                                                                                                       Justices
  CHARLOTTE HOFFNER,
          Plaintiff-Appellee,
          Cross-Appellant,
  and
  BLUE CROSS AND BLUE SHIELD OF
  MICHIGAN,
            Plaintiff-Appellee,
  v                                                                  SC: 142267
                                                                     COA: 292275
                                                                     Gogebic CC: 08-000085-NO
  RICHARD LANCTOE and LORI LANCTOE,
           Defendants-Appellants,
           Cross-Appellees,
  and

  PAMELA MACK, TIFFANY K. AHO, and
  MOUSIE, INC., d/b/a FITNESS XPRESS,
            Defendants.

  _________________________________________/

        On order of the Court, the motion for rehearing is considered, and it is DENIED.

        CAVANAGH, MARILYN KELLY, and HATHAWAY, JJ., would grant rehearing.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 19, 2012                  _________________________________________
           t0912                                                                Clerk